Opinion issued August 23, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00551-CV
                           ———————————
              IN RE PURDUE PHARMA L.P., ET AL., Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Purdue Pharma L.P., Purdue Pharma Inc., The Purdue Frederick

Company, Johnson & Johnson, Janssen Pharmaceutica Inc. n/k/a Janssen

Pharmaceuticals, Inc., Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen

Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., Endo Health Solutions

Inc., Endo Pharmaceuticals Inc., Allergan plc f/k/a Actavis plc, Allergan Finance,

LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc., Watson Laboratories,

Inc., Actavis LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Knoll
Pharmaceutical Co. and AbbVie Inc. (collectively “Manufacturer Defendants”),

have filed a petition for a writ of mandamus challenging the trial court’s orders

denying the Manufacturer Defendants’ first amended joint motions to dismiss the

claims of real parties in interest, the Counties of Dallas, Delta, Falls, Hopkins, and

Travis, under Texas Rule of Civil Procedure 91a.1

      We deny the petition.

                                  PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




1
      The underlying case is In re: Texas Opioid Litigation, Cause No. 2018-63587, in
      the 152nd District Court of Harris County, Texas, the Honorable Robert K. Schaffer
      presiding.

                                          2